Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hanna Mosolygo on 5/4/2022.
The application has been amended as follows: 
Claim 17 should read -- A roller shade adapted to be installed in a non-rectangular structural opening, comprising a pair of side jambs interconnected at their first ends by a first jamb and at their second ends by a second jamb, wherein the roller shade comprises: 
a roller tube adapted to be attached between the side jambs and proximate to the first jamb; 
a shade material comprising and extending between a first end attached to the roller tube and a second end, wherein the roller tube is adapted to rotate to roll or unroll the shade material, wherein the shade material comprises a shape that corresponds to a shape of the structural opening such that the shade material substantially covers the structural opening when the shade material is unrolled from the roller tube; 
a pair of longitudinal side channels each comprising a longitudinal track and adapted to be attached along one of the side jambs; 
an extendable hem bar assembly attached to the second end of the shade material and comprising: 
a hollow housing with a pair of opposite open ends, 
a pair of extendable arms each partially residing within the hollow housing and partially 
        extending from a respective one of the opposite open ends of the hollow housing, 
a pair of wheels each attached proximate to a terminal end of a respective one of the
       pair of extendable arms, wherein each wheel is adapted to be retained by and travel  
       within a respective one of the longitudinal tracks, and 
a plurality of rotatable interengaged idler gears disposed within the hollow housing, 
      wherein each of the pair of extendable arms comprise a respective gear rack 
      adapted to engage at least two of the idler gears, wherein the idler gears comprise
     different gear ratios to allow the pair of extendable arms to extend at different 
     distances from the hollow housing; and 
a pair of tension modules adapted to be attached proximate to the second jamb, wherein each tension module comprises a retractable cable 4attached to the hem bar assembly proximate to one of the wheels, wherein the tension modules are adapted to provide tension on the hem bar assembly. --
Claim 3 should read -- The roller shade of claim 17, wherein each of the longitudinal side channels is adapted to receive a respective terminal end of one of the pair of extendable arms. --
Claim 4, line 1 after “claim” and before “,wherein”, delete “2” and insert – 17 --. 
Claim 5, line 1 after “claim” and before “wherein”, delete “2” and insert – 17 --. 
Claim 5, line 2 after “are” and before “causing”, delete “unparalleled” and insert – not parallel --. 	Claim 7 should read -- The roller shade of claim 17, wherein the idler gears and the pair of gear racks cooperatively act as a synchronizing mechanism to synchronize a distance the pair of extendable arms extend out of the pair of open ends of the hollow housing. –
Claim 8, line 1 after “claim” and before “,wherein”, delete “2” and insert – 17 --. 


Claims 2,6,9 and 18-20 are canceled. 
Allowable Subject Matter
Claims 3-5,7-8 and 10-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Although the prior art references of record show some similar features of applicant's claimed invention, the fail to show a roller shade as is claimed by the applicant. The references teach roller shades having extendable hem bar assemblies, but there is no teaching of the claimed hem bar assembly having a plurality of idler gears comprising different gear ratios as is claimed. The examiner can find no proper motivation to combine the references of record to produce applicant's claimed device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634